On Rehearing.
While I concurred in the opinion of the court in the affirmance of this case, I do not think that the decree of the chancery court should be affirmed in its entirety; that is, in so far as it directs a reconveyance of the property from the respondent to the complainant or her ward, else the opinion to avoid a misunderstanding in the future, should indicate that we do not hold that Mrs. Sparling has an absolute fee-simple title to the house and lot in question.
I agree that Mrs. Sparling, upon the abandonment of herself and home by her husband, became entitled, under section 4190 of the Code of 1907 and Winkles v. Powell, 173 Ala. 51, 55 So. 536, to the same so long as she remained a bona fide citizen of the state. I also agree that removing her from same to the insane hospital was not an abandonment by her of the homestead right that she had under said section 4190, but I do not think that she became the absolute owner of the property. Should she survive her husband, it may be that she will acquire the fee under other provisions of the statute, but a decision of this question is not at this time necessary, as it is sufficient to hold that she was entitled to the use and enjoyment of same upon the abandonment by the husband, and that the respondent acquired no title, either under the deed from Sparling after the suit was brought, or under the void tax sale. The deed from Sparling was void for the reason that it was the homestead, and not signed and separately acknowledged by the wife.
The bill in this case was primarily for a settlement and accounting for the rent and income from the land which was collected by the respondent and her husband, who took charge of the property for and in behalf of his insane sister, and I fully agree that the same should be accounted for less taxes and other proper expenses incurred, and that the decree in this respect should be affirmed. I also agree that the tax purchase was made by him for the benefit of his sister, and that if he acquired a title under said tax sale, it should inure to the benefit of his said sister, but this question is settled by the general concession that the tax sale was void. The court did not agree, however, with the contention that the deed acquired from Sparling after the suit was brought should inure to the benefit of Mrs. Sparling upon the idea that Mrs. Lewis was the agent and trustee for the said Mrs. Sparling. That relationship had terminated before this suit was brought. Nor does the court agree that the deed was procured through fraud practiced upon the said J. A. Sparling as contended for in the amended bill; but the court does hold that the said deed was void as contended for by the complainants, though for a different reason than the one assigned.
The complainant's ward was entitled to an accounting and settlement and to the possession of the property, and the only way that her relief could be defeated was to show that the respondent's husband owned the property, and was not therefore the agent of his insane sister, and which was not done. On the other hand, the proof shows that Lewis acted for his sister, recognized that it was her property, and in fact said that he let it be sold for taxes in order to improve her claim or title against that of her husband, and it would be inequitable and unjust to permit him to enjoy the fruits and benefits of his agency simply because his sister was not mentally able to bring him to an accounting.
MAYFIELD, SOMERVILLE, GARDNER, and THOMAS, JJ., concur in this explanation or qualification. *Page 120